Citation Nr: 1614849	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  08-13 094A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to an effective date earlier than December 16, 2004 for the award  of service connection for upper back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1991 to March 1991 and had Reserve service with active duty for training (ACDUTRA) from July 7, 1978 to October 1, 1978 and annual training from May 17, 1986 to May 31, 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006 rating decision in which the RO, inter alia, denied service connection for degenerative arthritis of the lumbar spine.

In October 2011, the Veteran and his wife testified during a Board hearing at the RO. A transcript of that hearing has been associated with the record.

In February 2012, the Board remanded the claim on appeal for  additional evidentiary development. 

In December 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted the October 2011 hearing was no longer employed by the Board and that he had a right to another hearing.  He responded in January 2013, indicating his desire for another Board hearing.  Accordingly, in April 2013, the Board remanded the claim on appeal for scheduling of he requested hearing.

In June 2015, Veteran and his wife testified during a Board video-conference hearing before the undersigned VLJ.  A transcript of that hearing has been associated with the claims file.

In July 2015, the Board remanded the claim on appeal for additional evidentiary development.  

In an October 2015 rating decision, the agency of original jurisdiction (AOJ)  granted service connection for upper back disability and assigned an initial 10 percent rating,  effective December 16, 2004.  As discussed below, the Veteran filed  a notice of disagreement (NOD) with the assigned effective date of the award in November 2015. 

However, after accomplishing further action, the AOJ continued to deny service connection for a lower back disability (as reflected in an October 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board.    

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.  
The Board notes that additional evidence was submitted after the issuance of the October 2015 SSOC; however, the Veteran has  waived  local consideration of such additional evidence.  See 38 C.F.R. §, 20.1304(c) (2015

The Board's decision addressing the claim for service connection for lower back disability is set forth below.  The claim for an effective date earlier than December 16, 2004 for the award of service connection for upper back disability-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is addressed in the Remand following the Order; this matter is being remanded to the AOJ  VA will notify the Veteran when further action, on his part, is required..

As a final preliminary matter, the Board again notes (as noted in the July 2015 Remand), that a claim for service connection for headaches due to trauma has been partially developed but remains unadjudicated by the AOJ.  As the  Board does not have jurisdiction over such matter, it is, again, referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1. All notification and development actions needed to fairly resolve the claim on appeal has been accomplished.

2.  Although the Veteran has asserted lumbar spine injury in connection with an in-service accident, no lower back disability was shown in service or for many years thereafter, and the weight of the competent, probative evidence on the question of medical etiology weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for lower back disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in February 2005 and March 2006, prior to the initial October 2006 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's back was medically evaluated in September 2006, November 2012, and October 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.

Additionally, the Veteran was afforded the opportunity to give testimony during a Board hearing before the undersigned in June 2015.  During the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  While the submission of any specific additional evidence was not explicitly suggested, on these facts, such omission was harmless.  During the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim, and additional development of the claim was ordered pursuant to a subsequent remand.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

Likewise, the Board finds that the AOJ substantially complied with the Board's remand instructions.  Specifically, the RO obtained outstanding VA treatment records since November 2012, requested the Veteran to submit a release for any outstanding private treatment records, and obtained an independent medical opinion on October 2015 which addressed pertinent evidence of record.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).
As such, a remand for any corrective action(s) is not necessary.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson,  20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran contends that his lower back condition was caused by his active military service.  Specifically, he claims that he initially injured his back in a slip and fall accident while serving on ACDUTRA in 1986.  See December 2004 claim; October 2011 Hearing Transcript; June 2015 Hearing Transcript.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Id.; 38 U.S.C.A. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Although certain chronic diseases such as sensorineural hearing loss may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty, this presumption does not apply to ACDUTRA or INACDUTRA claims.   See Biggins v. Derwinski, 1 Vet. App. 474, 477-78  (1991). Therefore, consideration of 38 C.F.R. §§ 3.307  and 3.309 (presumption of service incurrence for certain disease) for the Veteran's periods of ACDUTRA is not appropriate.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a);  Baldwin v. West, 13 Vet. App. 1 (1999); In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102;  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). 

Turning to the evidence, service treatment records show that the Veteran complained of upper back pain due to a fall off a truck in May 1986.  Specifically, his hands were slippery from the diesel fuel, and his grip slipped causing him to fall backwards from the vehicle and land on his back.  The nature and extent of injury was described as back injury in T-3, T-4 (thoracic spine).

Post service, a February 1996 record from the Texas Workers Compensation Commission reference an additional back injury.  An April 1996 magnetic resonance imaging (MRI) scan revealed a mild loss of normal signal disc L4-L5 with mild posterior central and paracentral disc bulge. 

In December 2002, the Veteran presented to  VA for treatment regarding worsening depression due to back pain since a back injury in 1986.

The Veteran filed  a claim for service connection for a back disorder in December 2004.   He was afforded a VA examination August 2005, at which time he was diagnosed with spondylosis C5-6, thoracic and lumbar spine as well as degenerative disc disease, L4-5; however, the August 2005 VA examiner failed to provide any opinion as to the etiology of the Veteran's back disorder.  As such, in September 2006 ,the Veteran was afforded another VA contract examination, which resulted in diagnoses of degenerative disc disease of the lumbar spine and lumbosacral facet arthropathy.  Significantly, the September 2006 VA contract examiner noted the Veteran's 1986 injury to the upper back, and that there were no complaints regarding the low back at that time, and opined that the Veteran's back disorder was directly related to aging and daily activities involving twisting and bending.

Thereafter, the Veteran submitted several statements from his treating physician, Dr. J.M.A., relating his current back disability to his May 1986 in-service injury. Specifically, in a March 2008 statement, Dr. J.M.A. noted a back injury in May 2006 and indicated that, since that accident, the Veteran had been unable to work. Dr. J.M.A. subsequently corrected the date of the back injury to May 1986.  In an April 2010 statement, Dr. J.M.A. wrote that the Veteran had been experiencing back pain ever since the 1986 injury.  In a February 2011 statement, Dr. J.M.A. wrote that an MRI showed desiccation of L4-L5, L5-L6, L6-S1, diffuse bulges at L2-L3, L4-L5, and L5-S1, and degenerative changes were noted.  In both February 2011 and October 2011 statements, Dr. J.M.A. wrote that there was a "strong possibility" that the Veteran's back problems started from his accident while in the military."  Again, Dr. J.M.A. wrote that the Veteran had not worked since the "accident."

The Veteran was afforded another VA spine examination in November 2012.  On examination of the Veteran, the examiner diagnosed spondylosis of the lumbar and thoracic spine with no lower extremity radiculopathy.  Following review of the claims file, the examiner noted the Veteran's May 1986 in-service back injury specific to the thoracic spine and noted post-service low back (not upper back) complaints beginning in December 2002.  The examiner also noted radiographic imaging indicating diffuse spondylosis of the thoracic and minimal diffuse lumbar spondylosis with mild degenerative disc: space narrowing L4-L5 in August 2005. The examiner noted the over 18-year gap between the May 1986 injury and "L2-L2-2004 lumbar imaging" and opined that he failed to see the connection that the Veteran's entire spine disorder has something to do with his fall and normal radiographs of the thoracic spine in 1986.  Specifically, the examiner wrote:

The comments October 2006 does not matter because the [V]eteran spondylosis of the thoracic and lumbar spine was not evident until radiography history and change in spine.  Event A 1986 is not the caused of 2006 event B imaging change.  Current thoracic and lumbar spine fails to meet aggravation or exacerbation guidelines and is not caused by or results of active duty. 

Subsequently, the Veteran submitted a January 2013 statement in which his chiropractor, Dr. D.F., opined that the Veteran's current diagnosis of lumbar disc herniation is directly related to his service-related back injury in May 1986; however, no rationale was provided for the opinion.  In the subsequent January 2013 Disability Benefits Questionnaire (DBQ) submitted directly to the Board, Dr. D.F. indicated that he had reviewed the Veteran's military service treatment records and that the Veteran's "claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  As explanation, Dr. D.F. noted that an April 1996 MRI of the lumbar spine revealing disc herniation was sufficient to link the Veteran's back disability to his May 1986 injury.

In its July 2015 Remand, the Board found that the medical evidence of record-particularly the November 2012 VA examination report and the January 2013 DBQ-did not provide sufficient evidence to decide the claim because neither opinion addressed the Veteran's post-service back injury in 1996.  Accordingly, on Remand the AOJ obtained an independent medical opinion (IMO) in October 2015

Following review of the claims file, the IMO examiner noted the February 1996 treatment record in which the Veteran injured his neck and back.  The associated 1996 MRI was diagnostic for mild posterior central and paracentral L4-5 disc disease and normal vertebra and disc space at L1, 2, 3, and 5.  Retrospectively, the 1986 active duty records were silent for complaints, diagnosis, treatment, injury and/or events related to the lower back, to include lumbar and sacral levels.  Since the lumbosacral region is anatomically distinct from and distal to the upper thoracic T3-4 and cervical region of the back, it is less likely than not that the Veteran's claimed lower back condition, to include the lumbosacral region, is related to, caused by and/or aggravated by his time in the service because the 1996 injury was independent of and anatomically unrelated to the 1986 in-service injury as well as a lack of medically-based, clinical evidence of L4-5 low back complaints prior to the 1996 injury.  With care and consideration of the Veteran's lay statements and review of Dr. D.F.'s medical notes and opinions, there remains a lack of anatomical and medically-based, clinical evidence of complaint, diagnosis and/or treatment of low back condition prior to the 1996 event.  Thus, it is less likely than not that the Veteran's claimed low back condition, to include the lumbosacral region, is related to, caused by and/or aggravated by his time in service.

Subsequently, the Veteran submitted an October 2015 disability consultant examination report from Dr. F.M.  The examiner noted that the Veteran reported falling off an 18-wheeler when he was fueling other vehicles during Operation Desert Storm.  He stated in this fall he saturated his entire body with jet fuel, causing burns in the inguinal region as well as in the anterior abdominal wall.  He stated he has pain in his legs, back, and arms.  He has a pain radiation pattern from the back to the legs.  He has had an MRI of the low back, which apparently does show a disc problem.  He has had physical therapy but no injections.  He last worked in 2007 at Fort Sam Houston as a driver.  The examiner diagnosed "chronic low back pain secondary to fall while active duty military during Operation Desert Storm," and also diagnosed "status post motor vehicle accident affecting his low back and cervical spine." 

Considering the above-cited evidence in light of the governing legal authority, the Board finds that service connection for lower back disability s not warranted.
As indicated above, the Veteran although the Veteran has asserted lumbar spine injury in connection with an in-service accident, no lower back disability was shown in service or for many years thereafter.  Moreover, the record includes conflicting opinions addressing the etiology of current lower back disability.  

Notably, the Board is not free to substitute its own judgment for that of a competent medical professional.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, on the question of medical etiology of current lumbar spine disability , the Board finds that the negative opinion evidence outweighs the positive.

In so finding, the Board acknowledges the positive opinion letters from Dr. J.M.A, Dr. D.F., and Dr. F.M.  First, none of the opinions proffered address the intervening back injury in 1996.  This lack of discussion of the post-service injury is noteworthy as it shows that the Veteran either failed to report the incident or that the doctor failed to consider a significant intervening trauma in his assessment of the cause of the Veteran's pain.  While the Veteran may be competent to report his history of symptoms, it appears that in these medical opinions, his history was not accurately reflected.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Second, the opinions proffered by Dr. J.M.A. and Dr. F.M. do not address the STR showing a thoracic spine injury in service.  This suggests that the examiners did not review the claims file and thus based their opinions on an inaccurate factual predicate; or that they reviewed the claims file but failed to discuss the thoracic spine injury, thus failing to provide sufficient rationale for their opinions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate).

Third, Dr. J.M.A.'s finding that the Veteran has been unable to work since the in-service accident because of back pain is contrary to the record, as a review of the claims file shows that the Veteran worked until 2005 or 2007.   Thus, this also suggests that Dr. J.M.A.'s opinion was based on an inaccurate factual predicate.   

By contrast, in the  October 2015 IMO report, the examiner accurately and thoroughly characterized the evidence of record, including the in-service accident and resulting thoracic spine injury, the 1996 intervening back injury, as well as continuing treatment records, x-ray reports, and MRI reports.  There is no basis on which to find that the IMO is incomplete or inadequate  in any way.  As the IMO provides detailed explanations as to why the Veteran's current lower back condition is not consistent with the injury sustained in service, the Board finds the probative value of the findings and conclusions reflected in the IMO report is greater than the opinion expressed by   Dr. J.M.A, Dr. D.F., and Dr. F.M.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Hence, the most probative evidence on the question of medical etiology of current lower back disability weighs against the claim.

In addition to the medical evidence discussed above, the Board has considered the lay assertions advanced in support of the claim on appeal.  However, to the extent that the Veteran purports to assert the existence of medical relationship between current low back disability and service, as a layperson without appropriate medical training and expertise, he is not competent to make such an assertion.

Although a lay person is competent is certainly competent to report a matter within his or personal knowledge, and to opine on medical matters such as those perceived through the senses (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of diagnosed current lower back disability is a  complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran's assertions in this regard have no probative value, he can neither support his claim, nor counter the probative medical opinion evidence of record, on the basis of lay assertions, alone,

In sum, the preponderance of the evidence is against the service connection claim for lower back disability, there is no doubt to be resolved in the Veteran's favor, and service connection must be denied.


ORDER

Service connection for lower back disability is denied.


REMAND

With regard claim for an earlier effective date for the award of service connection for upper back disability, as noted above, the Veteran filed an NOD with the October 2015 rating decision.  However, there is nothing in the claims file to indicate that the RO issued an SOC on that matter-the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of a SOC.  Id.  

The Board emphasizes, to the Veteran, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

Accordingly, this matter is hereby REMANDED for the following action:

Furnish to the Veteran and his representative an SOC addressing the claim for an effective date earlier than December 16, 2004 for the award of service connection for upper back disability, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to this issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claim referenced above, within the remainder of the one-year appeal period follow notification of the award, or within 60 days of the issuance of the SOC, whichever period ends later. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


